DETAILED ACTION
This action is in reply to papers filed 3/17/2020. Claims 12-19 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200222506A1, Published 7/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is copied below, in full.

    PNG
    media_image1.png
    288
    944
    media_image1.png
    Greyscale

Starting on the third line, the claim recites “…introduction of an immunogen, a mesenchymal stem cell and an immunogen having the same immunogenicity as that of said immunogen…” This is wholly confusing and it is unclear what Applicant intends by saying the immunogen has the same immunogenicity as that of said immunogen.  
Claim 14 is drawn to the method of claim 12, wherein the mesenchymal stem cell is a stem cell for transplantation comprising a mesenchymal stem cell capable of overexpressing interleukin- 10 (IL- 10). At shown above, claim 12 includes two recitations of ‘mesenchymal stem cell’- line 3 and lines 5-6. Accordingly, it is unclear which ‘mesenchymal stem cell’ claim 14 is referring to. 
Appropriate correction is required. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: In view of the 112 (b) rejection of claim 12, Examiner is interpreting the claim to comprise a first step of administering a mesenchymal stem cell and an immunogen and a second step of administering a mesenchymal stem cell.  Given Examiner’s confusion over what is intended by the immunogen having the same immunogenicity as the immunogen, Examiner has treated this recitation as not structurally limiting the claim.  

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balber, A. (PgPub US20100111905A1, Published 5/6/2010) and Min et al. (2007 May;39(10):637-45.). 


Regarding claim 12, Balber teaches a method for potentiating engraftment of a stem cell population in a subject in need thereof comprising introducing into said subject a first and a second population of cells, wherein said second population of cells is introduced between 2 and 24 hours after the first population of cells, and wherein at least the second population is capable of engraftment (see Balber at claim 13). Balber teaches the first and stem cell populations are derived from the same source and that the stem cells are mesenchymal stromal/stem cells (as further in claim 12 and as in claim 13, in-part) (Pg. 2, para. 13; Pg. 5, para. 34; Pg. 6, para. 50). Balber teaches the stem cells can be manipulated ex vivo to promote development of specific types of cells upon subsequent transplantation (Pg. 7, para. 53). Balber adds that the methods of the present invention result in a decrease of incidence and/or severity of grade III and/or grade IV acute graft versus host disease (GvHD) (Pg. 8, para. 64)
Note that although Balber’s teaching of 24 hours is less than the 2 days (i.e. 48 hrs) recited in claim 13, per MPEP 2144.05 (II) A, generally, differences in concentration or temperature- or in the instant case, length of time, - will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." "[A] modification of a process parameter may be patentable if it In Re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Per MPEP 2144. 05 (III) A, Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.
However, Balber fails to teach an immunogen (as further in claim 12) and that the second mesenchymal stem cell is administered a day prior or concurrently with the immunogen (as in claim 13), wherein the mesenchymal stem cell is  capable of overexpressing IL-10 (as in claim 14) caused by an exogenous IL-10 expression system (as in claim 15) and wherein the immunogen is a virus, a cell, a tissue, or an organ (as in claim 16, 17, 18 and 19).
Before the effective filing date of the claimed invention, Min et al. investigated whether or not the use of IL-10-transduced mesenchymal stem cells (IL-10 MSCs) (as in claim 14 and claim 15) could reduce the severity of acute graft-versus-host disease (GVHD). Lethally irradiated recipients were transplanted and injected with IL-10 MSCs, wherein the IL-10 gene was inserted into a murine stem cell virus-based retroviral vector (as further in claim 12 and claim 13 and as in claim 16, claim 17, claim 18 and claim 19), the MSC-expressing vector alone (vector MSCs), or the diluent (controls), respectively, on day +1 (Pg. 638, starting from para. bridging Col. 1-Col. 2- para. 2, Col. 2). Compared with the vector MSCs or controls, there was a significantly lower mortality in the recipients of the IL-10 MSCs at day 50 after the transplant (percent survival, 0 or 10 vs 70%, P=0.0004 or 0.0064, respectively). The decrease in mortality was confirmed by the semi-quantitative GVHD score (P<0.05), and was associated with decreased serum levels of the pro-inflammatory cytokines, IFN-γ, on day +7 (P=0.015) (Pg. 639 ‘Results’). Therefore, Min 
When taken with the teachings of Min et al., one of ordinary skill in the art would have found it prima facie obvious to transduce the second MSC population of Balber with a retrovirus vector comprising an IL-10 gene because Min observed that when MSCS were genetically engineered to express the anti-inflammatory cytokine, IL-10, it reduced the severity of acute GVHD. The skilled artisan would have found it prima facie obvious to transduce the second population of MSCs because Balber specifically teaches that the first population of cells serves as a “mask” and that the second population of cells is therefore “more free” to travel and thereby aid in successful engraftment (see Balber at Pg. 3, para. 18). 
Thus, the combination would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632